Rule 82. Jurisdiction and Venue UnaffectedThese rules do not extend or limit the jurisdiction of the district courts or the venue of actions in those courts. An admiralty or maritime claim under Rule 9(h) is governed by 28 U.S.C § 1390.Notes(As amended Dec. 29, 1948, eff. Oct. 20, 1949; Feb. 28, 1966, eff. July 1, 1966; Apr. 23, 2001, eff. Dec. 1, 2001; Apr. 30, 2007, eff. Dec. 1, 2007; Apr. 28, 2016, eff. Dec 1, 2016.)Notes of Advisory Committee on Rules—1937These rules grant extensive power of joining claims and counterclaims in one action, but, as this rule states, such grant does not extend federal jurisdiction. The rule is declaratory of existing practice under the [former] Federal Equity Rules with regard to such provisions as [former] Equity Rule 26 on Joinder of Causes of Action and [former] Equity Rule 30 on Counterclaims. Compare Shulman and Jaegerman, Some Jurisdictional Limitations on Federal Procedure, 45 Yale L.J. 393 (1936).Notes of Advisory Committee on Rules—1948 AmendmentThe change in nomenclature conforms to the official designation of district courts in Title 28, U.S.C., §132(a).Notes of Advisory Committee on Rules—1966 AmendmentTitle 28, U.S.C. §1391(b) provides: “A civil action wherein jurisdiction is not founded solely on diversity of citizenship may be brought only in the judicial district where all defendants reside, except as otherwise provided by law.” This provision cannot appropriately be applied to what were formerly suits in admiralty. The rationale of decisions holding it inapplicable rests largely on the use of the term “civil action”; i.e., a suit in admiralty is not a “civil action” within the statute. By virtue of the amendment to Rule 1, the provisions of Rule 2 convert suits in admiralty into civil actions. The added sentence is necessary to avoid an undesirable change in existing law with respect to venue.Committee Notes on Rules—2001 AmendmentThe final sentence of Rule 82 is amended to delete the reference to 28 U.S.C. §1393, which has been repealed.Style CommentThe recommendation that the change be made without publication carries with it a recommendation that style changes not be made. Styling would carry considerable risks. The first sentence of Rule 82, for example, states that the Civil Rules do not “extend or limit the jurisdiction of the United States district courts.” That sentence is a flat lie if “jurisdiction” includes personal or quasi-in rem jurisdiction. The styling project on this rule requires publication and comment.Committee Notes on Rules—2007 AmendmentThe language of Rule 82 has been amended as part of the general restyling of the Civil Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only.Committee Notes on Rules—2016 AmendmentRule 82 is amended to reflect the enactment of 28 U.S.C . § 1390 and the repeal of § 1392.